    Case: 4:19-cr-00206-DAP Doc #: 263 Filed: 08/31/21 1 of 2. PageID #: 1871




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                        )            Case No. 4:19-cr-00206
                                                 )
                                                 )
       Plaintiff,                                )            Judge Dan Aaron Polster
                                                 )
       v.                                        )
                                                 )
DEWON DAWSON ET AL,                              )            OPINION AND ORDER
                                                 )
       Defendant.                                )

       Before the Court is Defendant Dewon Dawson’s Motion to revoke detention order and

grant pretrial release, ECF Doc. 262. For the following reasons, Defendant’s Motion is DENIED.

       On April 2, 2019, Dawson was charged with drug conspiracy in violation of

21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846; possession with intent to distribute crack cocaine in

violation of 21 U.S.C. § 841(a)(1) and (b)(1(B); and possession of a firearm in furtherance of drug

trafficking in violation of 18 U.S.C. § 924(c). ECF Doc. 1.

       On July 12, 2021, Dawson’s trial began. ECF Doc. 258. After approximately two days of

trial, Dawson informed the Court that he wished to change his plea to guilty. ECF Doc. 259. The

Court accepted Dawson’s guilty plea and dismissed the jury. Id. Dawson faces a mandatory

minimum sentence of 120 months. Dawson’s sentencing date is scheduled for November 18, 2021,

at 12:30 pm.

       On August 29, 2021, Dawson filed a supplemental motion to revoke the detention order

and grant him pretrial release. Dawson asks this Court to consider the fact that there is a trial

scheduled in his daughter’s and granddaughter’s custody case in Franklin County on September 3,




                                                1
    Case: 4:19-cr-00206-DAP Doc #: 263 Filed: 08/31/21 2 of 2. PageID #: 1872




2021. ECF Doc. 262. Notably, Dawson’s Motion is a supplement to a motion that this Court

already denied on May 25, 2021. See May 25, 2021 non-document Order.

       In any event, the Court is not inclined to release Dawson after he has entered a guilty plea

and is set for sentencing in a little over two months. The Court acknowledges the emotional pain

Dawson may be experiencing while dealing with a custody case. However, as Dawson is facing a

mandatory sentence of ten (10) years in prison, it is very unlikely that he can be the primary

caretaker of his granddaughter and daughter at this time. Dawson, with the assistance of his

counsel, should arrange to attend his daughter’s and granddaughter’s court hearing through video

conference on September 3, 2021.

              I.      CONCLUSION

       For the reasons explained above and on the record on May 25, 2021, Defendant Dewon

Dawson’s Motion, ECF Doc. 262, is hereby DENIED.



       IT IS SO ORDERED.

                                                 /s/ Dan Aaron Polster August 31, 2021
                                                 Dan Aaron Polster
                                                 United States District Judge




                                                2
